oe

Case 4:20-cr-O0096-GKF Document 2 Filed in USDC ND/OK on 08/04/20 Page 1 of 3

TH nn r— | FILEp
(WY) AUG 0 4 2029

IN THE UNITED STATES DISTRICT COURT uiek C. McCartt, Clerk
FOR THE NORTHERN DISTRICT OF OKLAHOMA =~ >! FICT Court

20 CR 096 GKF

 
  

UNITED STATES OF AMERICA, Case No.

 

Plaintiff, FILED UNDER SEAL

)
)
)
)
v. ) INDICTMENT
) [COUNT 1: 18 U.S.C. §§ 2252(a)(2)
ANDREW GLENN PERRINE, ) and (b)(1) — Distribution and Receipt
) of Child Pornography;
) COUNT 2: 18 U.S.C. §§ 2252(a)(4)(B)
) and 2252(b)(2) — Possession of Child
) Pornography;
) Forfeiture Allegation: 18 U.S.C. §
) 2253(a) — Child Pornography
) Forfeiture]

Defendant.

THE GRAND JURY CHARGES:

COUNT ONE
[18 U.S.C. §§ 2252(a)(2) and (b)(1)]

From on or about June 28, 2019, to on or about July 14, 2020, in the Northern District
of Oklahoma and elsewhere, the defendant, ANDREW GLENN PERRINE, did knowingly
distribute and receive visual depictions of a minor engaging in sexually explicit conduct,
using any means and facility of interstate and foreign commerce, and that had been shipped
and transported in and affecting interstate and foreign commerce, and which contained
materials that had been so shipped and transported, by any means including by computer.
The production of such visual depictions involved the use of a minor engaging in sexually

explicit conduct and the visual depictions were of such conduct.

All in violation of Title 18, United States Code, Sections 2252(a)(2) and 2252(b)(1).
Case 4:20-cr-O0096-GKF Document 2 Filed in USDC ND/OK on 08/04/20 Page 2 of 3

COUNT TWO
[18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2)]

From on or about June 28, 2019, to on or about July 14, 2020, in the Northern
District of Oklahoma and elsewhere, the defendant, ANDREW GLENN PERRINE,
knowingly possessed and knowingly accessed with intent to view visual depictions of a
minor engaging in sexually explicit conduct in one or more graphic image files and video
files. The production of the visual depictions involved the use of at least one prepubescent
minor and a minor who had not attained 12 years of age engaging in sexually explicit
conduct. The visual depictions had been mailed, and had been shipped and transported in
and affecting interstate and foreign commerce, and had been shipped and transported using
means and facilities of interstate and foreign commerce, and were produced using materials
which had been so mailed and shipped and transported by any means including by
computer.

All in violation of Title 18, United States Code, Sections 2252(a)(4)(B) and

2252(b)(2).
Case 4:20-cr-O0096-GKF Document 2 Filed in USDC ND/OK on 08/04/20 Page 3 of 3

FORFEITURE ALLEGATION
[18 U.S.C. § 2253(a)]

 

The allegations contained in this Indictment are hereby realleged and incorporated
by reference for the purpose of alleging forfeitures pursuant to Title 18, United States Code,
Section 2253(a).

Upon conviction of either of the offenses alleged in this Indictment, as a part of his
sentence, the defendant, ANDREW GLENN PERRINE, shall forfeit to the United States,
any property constituting, or derived from, or traceable to, the proceeds obtained, directly
or indirectly, as a result of such violations, and any property, real or personal, that was used
or intended to be used to commit or to facilitate the violation of federal law. The property
to be forfeited includes, but is not limited to, any computers, laptops, cellular phones,
digital storage devices, and all peripheral equipment.

All pursuant to Title 18, United States Code, Section 2253(a).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

LZ Uez. /s/ Grand Jury Foreperson

CHRISTOPHER J. NASSAR Grand Jury Foreperson
Assistant United States Attorney
